i          i        i                                                                         i       i       i




                                   MEMORANDUM OPINION

                                            No. 04-09-00246-CV

                                      IN RE John LELAND, D.D.S

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: May 6, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 28, 2009, relator filed a petition for writ of mandamus and a motion for emergency

relief. The court has considered relator’s petition for writ of mandamus and is of the opinion that

relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus and the

motion for emergency relief are DENIED. See TEX . R. APP . P. 52.8(a).

                                                                     PER CURIAM




          … This proceeding arises out of Cause No. CVDV-05-281, styled George C. Brandal and Ruth L. Brandal
           1

v. John Leland, D.D.S., pending in the 216th Judicial District Court, Bandera County, Texas, the H onorable Keith
W illiams presiding.